Felton, Chief Judge.
A landlord, such as an apartment-house owner, who retains qualified possession and general supervision of portions of the demised premises of which common use is made by the tenants, is liable in damages to tenants and other invitees for injuries occasioned by his failure to exercise ordinary care in keeping the premises and approaches safe. Code § 105-401; Rothberg v. Bradley, 85 Ga. App. 477 (1) (69 *474SE2d 293); Maloof v. Blackmon, 105 Ga. App. 207, 208 (4a) (124 SE2d 441); 670 New Street, Inc. v. Smith, 107 Ga. App. 539, 542 (130 SE2d 773); Fincher v. Fox, 107 Ga. App. 695, 697 (1) (131 SE2d 651). This same duty extended to the minor plaintiff, as the son of the plaintiff tenant. Crossgrove v. Atlantic C. L. R. Co., 30 Ga. App. 462 (2) (118 SE 694); Golf Club Co. v. Rothstein, 97 Ga. App. 128, 130 (102 SE2d 654). The questions of whether the landlord exercised ordinary care in keeping the premises safe, the proximate cause of the injury and contributory negligence are for the determination of the jury unless the allegations of negligence in the petition are negatived -by other allegations. Goldsmith v. Hazelwood, 93 Ga. App. 466, 468 (92 SE2d 48), and cit.; Shannon v. Bigelow-Sanford &c. Co., Inc., 96 Ga. App. 458, 460 (100 SE2d 478), and cit.
In determining the defendants’ liability, if any, the jury can consider the fact that a greater duty was owed to the minor plaintiff because of his tender years than to older persons. Etheredge v. Central of Ga. R. Co., 122 Ga. 853 (50 SE 1003); Augusta Amusements, Inc. v. Powell, 93 Ga. App. 752, 754 (92 SE2d 720). Cases denying liability where the injury is caused by a statical condition or instrumentality, not inherently dangerous (see, e.g., Brown v. Bone, 85 Ga. App. 22 (68 SE2d 190); Southern Bell Tel. & Tel. Co. v. Brackin, 215 Ga. 225, 228 (3), (109 SE2d 782), and cit.) are distinguishable in that their pleadings or evidence, or both, as interpreted by the appellate courts, have shown the injured parties to be trespassers, to whom the owner does not owe the higher standard of care owed to licensees and invitees, such as is here involved in the landlord-tenant relationship. In the Brackin case, 99 Ga. App. 77 (107 SE2d 864), the petition alleged that the plaintiff found the instrumentality of his injury on his own yard, which would have made him an invitee. This court stated that “[t]he petition sought recovery of damages on the theory that the wire left on the premises was an attractive nuisance” (emphasis supplied), that, since the original demurrers to the petition were not renewed following its material amendment the plaintiff was entitled to a verdict as against a motion for a directed verdict if the evidence *475would authorize the jury to find that the case was proved as laid, which this court found was the case. Southern Bell Tel. & Tel. Co. v. Brackin, 99 Ga. App. 77, supra. In reversing, the Supreme Court stated (215 Ga. 225 (3), supra) that “[w]e think that the Court of Appeals properly construed the plaintiff’s petition as being based upon the ‘attractive nuisance doctrine,’ ” perhaps basing this assumption upon this court’s statement, above quoted, to the effect that the theory was that the wire was an “attractive nuisance.” This court did not mention the attractive nuisance doctrine in its opinion and, as the author of the opinion, I can state that it was not considered applicable in that case. The Supreme Court, however, cited evidence which it construed as showing that the plaintiff found the wire elsewhere than his yard, making him a trespasser under its construction of the evidence.
In Starland Dairies, Inc. v. Evans, 105 Ga. App. 813 (125 SE2d 682), this court upheld the finding that an action was not based upon the attractive nuisance doctrine, one stated reason for which being the absence of any allegation that the plaintiff was a trespasser and the fact that the petition showed her to be a licensee. In discussing this doctrine, the court said, on pp. 814 and 815, in part as follows: “The function of the so-called turntable doctrine is to remove an infant trespasser from the law applicable to trespassers generally, which is that the owner of land has no duty to keep his premises safe as to them, by indulging in the legal fiction that the attractiveness of the instrumentality to the child constitutes an implied invitation to him to come on the premises and thereby raises the owner’s duty to the exercise of ordinary care to avoid injuring him [cit.]. . . In the taxonomy of negligence law, the attractive nuisance doctrine is but another way of saying that under given circumstances the defendant is liable for the consequences of his negligence where he should in the exercise of ordinary care have foreseen that harm would result to an infant trespasser whose presence he should have anticipated. The same result may be arrived at without invoking the doctrine where the infant is not a trespasser and the duty to exercise due care under the circumstances has not been met.” (Emphasis supplied.)
*476In our opinion this court would be doing a dangerous and unfounded thing in giving the impression, in cases not involving an implied invitation, that courts restrict the definition of ordinary care in ruling that the attractive nuisance doctrine will not be extended. In the latter ruling the motive and purpose of the courts is to refuse to extend the attractive nuisance doctrine for the sole purpose of limiting the fiction of implied invitation to children, not to change the rule as to ordinary care. In cases where no implied invitation is involved, the question of the attractiveness to children of an object is relevant, not on the question of the relationship of the parties but simply whether under the facts alleged and proved the defendants should have anticipated that harm would come to children because of the knowledge on the part of defendants of the character of the object involved and the fact of the knowledge of the likelihood of the presence of children. The question in this case is simply whether the defendants were negligent. It is not whether the attractive nuisance doctrine should be extended. If these two-things are confused we could come up with a ruling against extending the application of the attractive nuisance doctrine which would preclude a finding of negligence against a defendant when if the question of extending the said doctrine had been properly left out of the case a finding of negligence against a defendant should have been approved. The terms “attractive nuisance” and “attractive nuisance doctrine” are not synonymous. The first is applicable in defining negligence, where there is a duty of ordinary care. The second is relevant when an implied invitation is needed to form a basis for a duty on the part of a defendant to exercise ordinary care. The doctrine of attractive nuisance has no place in a case where the circumstances show a duty on the part of a defendant to exercise ordinary care without resort to the doctrine of attractive nuisances. The Brackin case supra, properly construed, simply holds that there is no implied invitation. It does not rule that a duty to exercise ordinary care was not breached.
Nor does it matter whether the injury occurred as a result of the minor plaintiff’s act or that of his playmates, since a jury might find that such an intervening act was not unforeseen *477to the defendants. Cooper v. Anderson, 96 Ga. App. 800 (1) (101 SE2d 770).
While the defendant landlord and its agents would not be liable for the plaintiff’s injuries if the dangerous condition existed at the time of the lease of which the plaintiff tenant knew or had means of knowing, equal to those of the landlord (Golf Club Co. v. Rothstein, 97 Ga. App. 128, 130, supra, and cit.), the failure of the petitions to allege when the lease began does not raise such a presumption under the facts of this case, even construing the petitions most strongly against the pleader and in the light of their omissions (Henderson v. Baird, 100 Ga. App. 627, 632 (3), 112 SE2d 221, and cit.). That the dangers of the premises were as well known to the plaintiffs as to the defendants is a matter of defense under the facts of this case.
The petitions stated good causes of action as against the general demurrers, which were, therefore, properly overruled.

Judgments affirmed.


Bell, P. J., Jordan, Hall and Quillian, JJ., concur. Hall, J., also concurs specially. Frankum, P. J., Eberhardt, Pannell and Deen, JJ., dissent.